Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 10-13 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hichwa (US 5,724,175) in view of Langowski (US 4,996,078) and Barna (GB 1,318,818).
Regarding claims 2-4, Hichwa teaches a method of fabricating an electrochromic device, the method comprising: 
(a) receiving a substrate comprising a first transparent conductive layer (col. 5, ln. 50-60) or forming the first transparent conductive layer (46) on the substrate (col. 5, ln. 25-65);

and (d) after (c), forming a second transparent conductive layer (48) on the solid state, inorganic electrochromic stack (Fig. 2).  
Hichwa does not teach step (b) after (a), cleaning the substrate to remove contaminants therefrom, wherein the substrate is cleaned through mechanical scrubbing and/or ultrasonic conditioning. 
Langowski directed to a method of removing particles form the surface of a coated substrate teaches displacing particles using a gas jet (col. 3, ln. 50-55) then removing particles from the substrate using a liquid or means for mechanically contacting the substrate with a brush or cloth like material (col. 7, ln. 20-20) because it would limit the number of pinholes in a visibly transparent substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing step (b) after (a), cleaning the first transparent conductive layer on the substrate to remove contaminants therefrom, wherein the first transparent conductive layer is cleaned through mechanical scrubbing, as taught by Langowski, because it would limit the number of pinholes in a visibly transparent substrate (col. 2, ln. 5-20).
Neither Hickwa nor Langowski teach ultrasonic cleaning. 
However, Langowski teaches that a liquid is used to remove particles displaced by the gas jet (col. 7, ln. 14). 
Barna teaches immersing a substrate in a liquid and using ultrasound to remove particles from the surface of the substrate (col. 3, ln. 15-20).  

 Regarding claim 5, Hichwa teaches after (b), forming a trench in the first transparent conductive layer through laser scribing (col. 5, ln. 60-67).  
Regarding claim 10, Hichwa does not teach (c) occurs after (b).
Langowski teaches a forming step after a cleaning step because it would displace particles on the substrate and prevent pinholes from forming on a visibly transparent substrate (col. 2, ln. 5-20). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing step (c) occurs after (b), as taught by Langowski, because it would displace particles on the substrate and prevent pinholes from forming on a visibly transparent substrate (col. 2, ln. 5-20). 
Regarding claim 11, Hichwa teaches the method is performed in an integrated deposition system such that (c) and (d) each occur in a controlled ambient environment (col. 7, ln. 1-15).
Barna teaches a substrate preparation step, a deposition step, a cleaning step and a final deposition step are performed in a controlled ambient environment (pg. 2-3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by performing an integrated deposition system such that (a)- (d) each occur in a controlled ambient environment, as taught by Barna, because it would ensure the surface of the substrate is free of particles. 
Regarding claim 12, Hichwa teaches the controlled ambient environment provides a pressure below atmospheric pressure during one or more of (a)-(d) (col. 6, ln. 3).  

Barna teaches step (b) is performed without being exposed to an external environment and teaches the previous and subsequent step be performed within a controlled environment so as to prevent contamination of the coated and cleaned substrate.  Barna teaches the process should be performed in a closed dust free container (pg. 2, ln. 115).  Barna further teaches conveying the substrate between positions in a closed case.  Therefore the Examiner takes the position that Barna teaches coating and cleaning are performed without being exposed to an external environment.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hichwa by performing steps (a)-(d) without being exposed to an external environment, as taught by Barna,  because it would protect the substrate from being contaminated. 
Regarding claim 23, Hichwa teaches the stack is formed via sputtering (col. 6, ln. 10-18).
Claims 6-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hichwa Langowski and Barna as applied to claim 5 above, in view of Yamazaki (US 4,854,675). 
Regarding claims 6 and 8, Hichwa does not teach after forming the trench in the first transparent conductive layer, cleaning the substrate a second time to remove debris caused by forming the trench in the first transparent conductive layer.  
Yamazaki teaches a transparent substrate is ultrasonically cleaned to remove debris caused by cutting with a laser (col. 2, ln. 61-col. 3, ln. 5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing after forming the trench in the first transparent conductive layer, cleaning the first transparent conductive layer a second time to remove debris caused 
Regarding claim 7, Hichwa does not teach the cleaning the substrate the second time comprises mechanically scrubbing the substrate.  
Li teaches mechanically scrubbing a first transparent conductive layer by wiping [0198] to clean the layer (Fig. 9). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing the cleaning the substrate the second time comprises mechanically scrubbing the substrate, as taught by Li, because it would clean the layer.
Regarding claim 9, Hichwa teaches laser ablation (56, Fig. 4b) before forming the electrochromic stack of step c. 
Yamazaki teaches cleaning a substrate that has been laser trenched ultrasonically (col. 2, ln. 61-col. 3, ln. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by cleaning the first transparent conductive layer the second time is performed prior to (c), as taught by Yamazaki, because it would remove the portion of the film that has been irradiated by the laser beam (col. 3, ln. 1-5). 
Claims 15-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaser (US 3,793,167) in view of Hichwa (US 5,724,175), Langowski (US 4,996,078), and Barna (GB 1,318,818). 
Regarding claims 15-17, Glaser directed to a sputtering apparatus for providing a coating on a glass substrates teaches cleaning at stations 23 and 26.  Glaser also teaches a first and second deposition station (24 and 25).  Glaser teaches (i) a first deposition station (24) containing a first target comprising a first material for depositing a layer on a substrate when the substrate is positioned in the first deposition station.  Glaser teaches one or more additional deposition stations (25) configured to 
Therefore Glaser teaches a first deposition station containing a first target comprising a first material for depositing a layer of an electrochromic material on a substrate when the substrate is positioned in the first deposition station; a cleaning station to clean the substrate (23 and 26, Fig. 1) and (ii) one or more additional deposition stations configured to deposit one or more additional layers on the substrate; and (iv) a controller comprising program instructions for receiving the substrate, passing the substrate through the cleaning station and deposition stations in a manner that deposits a stack on the substrate. 
Glaser does not teach an apparatus for forming a solid state electrochromic stack or a substrate having the first transparent conductive layer. 
Hichwa teaches a substrate having a first transparent conductive layer (col. 5, ln. 25-65) and depositing a layer of an electrochromic material and one or more additional layers of the electrochromic device on a substrate (col. 8, ln. 10-25) and teaches depositing a solid state electrochromic stack on the substrate, the stack comprising the layer of electrochromic material and a layer of counter electrode material (col. 8, ln. 10-25) because it would form an electrochromic window.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Glaser by providing an apparatus for fabricating a solid state electrochromic device, the apparatus comprising: receiving a substrate with a first transparent conductive layer and depositing a layer of an electrochromic material and one or more additional layers of the electrochromic device on a substrate (col. 8, ln. 10-25) and depositing an electrochromic stack on the substrate, the stack comprising the layer of electrochromic material and a layer of counter electrode 
Neither of the above references teaches the cleaning station is configured to clean the substrate via mechanical scrubbing or ultrasonic conditioning. 
Langowski directed to a method of removing particles form the surface of a coated substrate teaches displacing particles using a gas jet (col. 3, ln. 50-55) then removing particles from the substrate using a liquid or means for mechanically contacting the substrate with a brush or cloth like material (col. 7, ln. 20-20) because it would limit the number of pinholes in a visibly transparent substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing step (b) after (a), cleaning the first transparent conductive layer on the substrate to remove contaminants therefrom, wherein the first transparent conductive layer is cleaned through ultrasonic conditioning, as taught by Langowski, because it would limit the number of pinholes in a visibly transparent substrate (col. 2, ln. 5-20).
Neither Hickwa nor Langowski teach ultrasonic cleaning. 
However, Langowski teaches that a liquid is used to remove particles displaced by the gas jet (col. 7, ln. 14). 
Barna teaches immersing a substrate in a liquid and using ultrasound to remove particles from the surface of the substrate (col. 3, ln. 15-20).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by providing step (b) after (a), cleaning the first transparent conductive layer on the substrate to remove contaminants therefrom, wherein the first transparent conductive layer is cleaned through ultrasonic conditioning, as taught by Barna, because it would ensure the surface of the substrate is free of particles. 


Glaser does not teach cleaning the first transparent conductive layer prior to depositing the electrochromic stack on the first transparent conductive layer. 
Langkowski teaches cleaning the first transparent conductive layer prior to depositing another layer (col. 1, ln. 60-col. 2, ln. 20). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the program instructions of Glaser by providing instructions for cleaning the first transparent conductive layer prior to depositing the electrochromic stack on the first transparent conductive layer, as taught by Langowski, because it would limit the number of pinholes in a visibly transparent substrate (col. 2, ln. 5-20).
Regarding claim 19, Glaser does not teach a laser scribing station configured to form a trench on the substrate through laser scribing.  
Hichwa teach a laser scribing station configured to form a trench on the substrate through laser scribing (col. 7, ln. 1-5) because it would precisely control the depth of the laser ablation.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Glaser by providing a laser scribing station configured to form a trench on the substrate through laser scribing, as taught by Hichwa, because it would precisely control the depth of the laser ablation.  
Regarding claim 24, Glaser teach the first deposition station is a sputter coate0r (Sputtering station 24, fig. 1, col. 2, ln. 28). 


Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaser, Hichwa, Langowski, and Barna as applied to claim 19 above, and further in view of Yamazaki (US 4,854,675).
Regarding claim 20, Glaser teaches the controller comprises program instructions for cleaning the substrate after forming a layer on the substrate (cleaning station 26, Fig. 1) but does not teach the trench is formed on the substrate in the laser scribing station.  
Yamazaki teaches ultrasonically cleaning a substrate that has been laser trenched to remove debris (col. 3, ln. 1-5).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Glaser by providing cleaning the substrate the second time is performed prior to (c), as taught by Yamazaki, because it would remove the portion of the film that has been irradiated by the laser beam (col. 3, ln. 1-5). 
Regarding claim 21, Glaser teaches a controller comprises program instructions for cleaning the substrate both (a) before and after formation on the substrate but does not teach the trench is formed on the substrate in the laser scribing station. 
Yamazaki teaches a trench formed on the substrate in the laser scribing station and cleaning substrate after the trench is formed (col. 3, ln. 1-5).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Glaser by cleaning the substrate both (a) before the trench is formed on the substrate in the laser scribing station, and (b) after the trench is formed on the substrate in the laser scribing station, as taught by Yamazaki, because it would remove the particles formed by laser trenching (col. 3, ln. 1-5).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hichwa, Langowski, and Barna and further in view of Yamazaki as applied to claim 11 above, and Manz (US 2007/0009652) 
Regarding claim 14, Hichwa does not teach plasma etching the substrate.  
Manz teach plasma etching the substrate (plasma activation, ion bombardment, [0061]) because it would prepare the surface for deposition.   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hichwa by plasma etching the substrate, as taught by Manz because it would prepare the surface of the substrate [0061]. 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaser, Hichwa, Langowski, and Barna applied to claim 15 above, and further in view of Manz (US 2007/0009652). 
Regarding claim 22, Glaser does not teach a plasma etch station configured to plasma etch the substrate.
Manz teach a plasma etch station configured to plasma etch the substrate (plasma activation 119, ion bombardment, [0061]) because it would prepare the surface for deposition.   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Glaser a plasma etch station configured to plasma etch the substrate,  as taught by Manz,  because it would prepare the surface of the substrate [0061]. 
Response to Arguments
Applicant's arguments filed February 22, 2012 have been fully considered but are moot in light the new grounds of rejection set out above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794